POLEEY, P. J.
In this case notice of appeal was served on the respondent .on the 29th day of 'June, 1915, and certified copy thereof filed in this court on the 8th day of July, 1915. On the 10th day of December, 1915, the record was settled and filed by the trial court. Appellant having failed to' serve or file his brief within the time allowed by law, respondent procured an *588order citing' appellant to show cause why the judgment appealed from should not be affirmed because of appellant’s failure to prosecute said appeal. To said order appellant made no response, nor have any steps been taken to: prosecute said appeal.
This being the case, the appeal will be deemed ft> have been abandoned, and the judgment appealed from is affirmed.